Citation Nr: 0820674	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of hearing 
loss in the left ear.

2.  The veteran's right ear sensorineural hearing loss has 
been related medically to his military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Right ear sensorineural hearing loss was incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for bilateral hearing loss due to acoustical 
trauma; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In the same correspondence, the veteran 
was further notified of the process by which initial 
disability ratings and effective dates are established.  This 
notice fully complies with the applicable regulations and 
case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The VA scheduled medical exams 
for the veteran in conjunction with this claim in April and 
July 2007, but the veteran failed to attend either 
appointment. The veteran is reminded that the "duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the veteran's cooperation in 
reporting to his scheduled examinations, VA has no further 
obligation.  The duty to assist has been fulfilled.  

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service.  The 
veteran reports that he was exposed to firing from three and 
five inch guns during his time in the Navy.  He also contends 
that on one occasion, a three inch shell exploded in the 
muzzle of one of the guns, from which time he has experienced 
significant hearing loss, especially on the right side.  The 
veteran denies any further noise exposure since military 
service.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Regarding the current disability element, the record does not 
establish any diagnosis in reference to the left ear.  
Instead, the medical evidence pertains only to the right ear.  
See Private Exam, July 2002.  Congress specifically limits 
entitlement for service connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of proof of a present disability in the left ear, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for left ear hearing loss is 
denied.  

The veteran's July 2002 private exam did render a diagnosis 
of permanent sensorineural hearing loss in the right ear.  
The veteran reported noise exposure from shipboard guns, and 
his personnel records confirm that he served aboard the USS 
Taylor from March 1968 to March 1969, during which time the 
ship fired its guns against targets in Vietnam.  See Enlisted 
Performance Record; History of the USS Taylor.  Therefore, 
noise exposure is established in service.  The remaining 
question is whether the current right ear hearing loss is 
related to that in-service exposure.  

In the July 2002 private exam, the physician opined that the 
veteran's hearing loss was consistent with his stated history 
of noise exposure and that his hearing loss was a result of 
the experienced acoustic trauma.  The opinion is credible 
because the physician personally examined the veteran and 
indicated a reasonable basis for his conclusions.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  It 
is the sole opinion of record relating to etiology.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As the medical evidence credibly 
establishes a nexus between the veteran's in-service noise 
exposure and his current disability, service connection is 
warranted. 


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


